Citation Nr: 0845082	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  98-19 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to accrued benefits pursuant to 38 U.S.C.A. § 
1151 for additional disability incurred in Department of 
Veterans Affairs (VA) medical facilities.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to 38 U.S.C.A. § 1151 based on a claim that 
the veteran's death resulted from treatment at VA medical 
facilities.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 




WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  He died in January 1998.  The appellant is his 
surviving spouse.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Baltimore, Maryland, Regional 
Office (RO).  In February 1996, the RO denied the veteran's 
claim for compensation pursuant to 38 U.S.C.A. § 1151. The 
veteran appealed that determination; however, he died prior 
to a decision by the Board.  The appellant expressed her 
desire to continue the veteran's claim, and subsequently 
perfected an appeal of a June 1998 decision by the RO denying 
entitlement to accrued benefits pursuant to 38 U.S.C.A. § 
1151.

In May 1999, the Board remanded the case for additional 
development, to include consideration of a claim for DIC 
under the provisions of 38 U.S.C.A. § 1151.  In May 2000, the 
RO denied that claim.

In April 2001, the Board noted that the appellant had 
submitted a notice of disagreement with that decision and 
remanded the case for further development. The requested 
development was completed to the extent possible.  In June 
2001, the RO issued a decision confirming the previous denial 
of accrued and DIC benefits under 38 U.S.C.A. § 1151, denying 
service connection for the cause of death, and denying DIC 
under 38 U.S.C.A. § 1318.  The latter two issues were added 
to the appeal.

The Board issued a decision in October 2001 which denied the 
issues on appeal except the issue pertaining to compensation 
under 38 U.S.C.A. § 1318 which could not then be resolved due 
to a temporary stay on processing appeals relating to such 
claims where the decision would require a hypothetical 
determination of eligibility.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2002, the Secretary of Veterans Affairs filed a motion to 
remand the case to the Board.  The Court granted that motion 
in an order issued in February 2003.  The Board subsequently 
remanded the case to the RO via the Appeals Management Center 
in July 2003 and again in April 2004.  

In an August 2004 decision, the Board denied the appellant's 
claims of entitlement to service connection for the cause of 
the veteran's death, entitlement to accrued benefits pursuant 
to 38 U.S.C.A. § 1151 for additional disability incurred in 
VA medical facilities, and entitlement to DIC pursuant to 
38 U.S.C.A. § 1151 based on a claim that the veteran's death 
resulted from treatment at VA medical facilities. The Board 
found that additional development was required with respect 
to the claim for benefits under 38 U.S.C.A. § 1318, and that 
issue was remanded to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.

The veteran appealed that denial to the Court.  In November 
2006, the Court issued an order granting a joint motion to 
remand, vacating the August 2004 Board decision and remanding 
the matter to the Board.  It is noted that in regard to the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, the Court found that since 
the appellant had not raised any argument on appeal 
concerning the denial of this issue, the claim would be 
deemed abandoned.  The Secretary appealed the Court's 
decision to the United States Court of Appeals for the 
Federal Circuit.  In January 2008, the decision of the 
veterans' Court was summarily affirmed.  

A hearing was held on February 9, 1999, in Washington, D.C., 
before a Member of the Board.  In September 2008, the Board 
informed the appellant that the veterans law judge who had 
conducted that hearing was no longer employed by the Board, 
and offered the appellant another opportunity for a hearing 
before the Board.  She replied in October 2008 that she did 
not want an additional hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court noted that the appellant's sole contention of error 
was that VA failed to satisfy its duty to notify as required 
by the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096.  In particular, she maintained 
that she was not provided with adequate notice of the 
information and evidence necessary to substantiate her claims 
pursuant to 38 U.S.C. § 1151.  Her contention was that 
although an April 2004 letter briefly outlined the 
requirements to establish entitlement to accrued benefits and 
DIC benefits pursuant to section 1151, the letter failed to 
inform her of the type of evidence necessary to substantiate 
the claim.  

The Court noted that although the April 2004 letter may have 
informed the appellant of the legal criteria for a claim 
under section 1151, nowhere in the letter was the appellant 
informed of the type of evidence necessary to substantiate 
the claim.  The Court indicated that in the context of a 
claim for benefits under section 1151, the appellant should 
have been told that she needed medical evidence to 
demonstrate that her husband's additional disability and 
death were the result of VA's carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault.  The Court found that the Board's determination that 
the April 2004 letter informed the appellant of the evidence 
necessary to support a claim for benefits pursuant to 
38 U.S.C. § 1151 was clearly erroneous.  The Court went on to 
find that the Secretary had not met his burden of 
demonstrating a lack of prejudice, and the Court was not 
convinced from its review of the record and pleadings that 
the appellant was able to meaningfully participate in the 
adjudication of her claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO must send the appellant 
appropriate notice pursuant to 38 
U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b) pertaining to her claims on 
appeal.  In particular, the appellant 
must be provided adequate notice of the 
information and type of evidence 
necessary to substantiate her claims for 
entitlement to accrued benefits and DIC 
pursuant to 38 U.S.C. § 1151, i.e., 
medical evidence to demonstrate that her 
husband's additional disability and death 
were the result of VA's carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of 
fault.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should then readjudicate the issues on 
appeal.  If the benefits sought on appeal 
are not granted to the appellant's 
satisfaction, the RO must issue a 
supplemental statement of the case, and 
provide her with an opportunity to 
respond.  The RO is advised that they are 
to include any further changes in VCAA 
and any other applicable legal precedent.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO. The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




